Dismissed and Memorandum Opinion filed January 12, 2006








Dismissed and Memorandum Opinion filed January 12,
2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00850-CR
____________
 
MARK ALFRED
DIOGU, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
183rd District Court
Harris County,
Texas
Trial Court Cause No.
910,297
 

 
M E M O R A N D U M   O P I N I O N
A jury convicted appellant of aggravated assault with a
deadly weapon, and he was placed on community supervision for five years.  This court affirmed appellant=s conviction on direct appeal.  See Diogu v. State, No. 14-02-01068-CR
(Tex. App.CHouston [14th Dist.] 2004, pet. ref=d) (not designated for
publication).  On July 8, 2005, the trial
court granted the State=s motion to revoke appellant=s community supervision.  Appellant filed a notice of appeal on August
5, 2005.  




On December 8, 2005, this court ordered a hearing to
determine why appellant=s counsel had not filed a brief in this appeal.  On December 15, 2005, the trial court
conducted the hearing, and the record of the hearing was filed in this court on
December 28, 2005.
At the hearing, appellant, together with his counsel,
confirmed that he had discussed the issues with counsel and determined that
appellant no longer wished to pursue his appeal.
Appellant has not filed a written motion to withdraw the
appeal or a written motion to dismiss the appeal.  See Tex.
R. App. P. 42.2(a).  However,
based upon the testimony at the hearing that appellant does not want to
continue his appeal, we conclude that good cause exists to suspend the
operation of Rule 42.2(a) in this case.  See
Tex. R. App. P. 2.
Accordingly, we dismiss the appeal. 
PER CURIAM
 
Judgment rendered
and Memorandum Opinion filed January 12, 2006.
Panel consists of
Chief Justice Hedges and Justices Yates and Anderson. 
Do Not Publish C Tex. R. App. P. 47.2(b).